Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-8, and 17-19 are currently pending in the present application.
Claim 1 is currently amended; claims 2-3, 7-8, and 17-19 are original; claims 4 and 9-16 have been cancelled by the applicant; and claims 5-6 have been previously presented.
Response to Amendment
The amendment dated 04 November 2021 has been entered into the record.
Allowable Subject Matter
Claims 1-3, 5-8, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record, alone or in combination, does not explicitly disclose or suggest a plurality of leads connecting each of the touch detection electrodes on the second substrate, where at least one of the leads crosses the first virtual line and the second virtual line and passes through the area on the first protruding portion defined by the concave curved portion, in combination with the remaining claim limitations.
Regarding claims 2-3, 5-8, and 17-19, because they depend upon claim 1, they are likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.